Citation Nr: 1231700	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1994.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen a claim for service connection for a low back disability on the basis that new and material evidence had not been submitted.  The July 2009 decision found that the Veteran did not initiate an appeal of an October 1994 decision that denied service connection for a low back disability.  If new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  VA must evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In this case, in the October 1994 decision, the RO denied the claim because the Veteran failed to report to a VA examination of the low back.  The following month, however, the Veteran indicated a willingness to attend an examination.  An examination was conducted in December 1994 that included findings pertinent to the low back claim.  In February 1995, the RO adjudicated other pending claims but did not readjudicate the low back claim on the basis of the relevant VA examination findings.  Therefore, the Board finds that there was pertinent medical evidence received within one year of the October 1994 decision that was new and material to the claim.  The Board concludes that the October 1994 decision has not become final and the Board has thus characterized the issue as stated on the title page.  

The issue of entitlement to service connection for a low back disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

The preponderance of the evidence is against a finding that a left shoulder disability is etiologically related to the Veteran's active military service.  
CONCLUSION OF LAW

The criteria to establish service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified in a letter dated in April 2009 of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  That letter addressed all notice elements and predated the initial adjudication in July 2009.  Nothing more was required.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records are in the file.  VA records and identified private treatment records are associated with the claims folder.  In October 2011, the RO contacted the Veteran's representative to inquire if there were additional VA or private records in addition to those received.  Specifically, VA inquired about possible private treatment in London and VA treatment in 1994.  In December 2011, the Veteran's representative responded on behalf of the Veteran that he had no further information to provide.  In an August 2012 Informal Hearing Presentation, the National Appeals Officer questions whether VA has formally developed the issues of possible treatment in London and possible VA treatment records in 1994.  Despite the National Appeals Officer's Informal Hearing Presentation, the Board finds that the Veteran has not identified relevant private or VA treatment records that have not been obtained.  The Veteran previously responded, through his representative, that he had no additional information or evidence to provide.  Thus, the current reports of possible records are insufficient evidence to delay the matter by remanding the case.  

A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claim.  However, the Board finds that the evidence, which does not show a left shoulder disability in service; shows that a current disability was not objectively demonstrated until many years following service discharge, and since there is no indication of an association between that disability and his service, warrants concluding that a remand for an examination or opinion is not necessary to decide the claim.  VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations of the required association between a current disability and service.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, entitlement to service connection may be established by two other means, chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  38 C.F.R. § 3.303(b) (2011); Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1 (2006); Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) (2011).   

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran claims a long history of left shoulder problems that started during his active military service.  He reports that he constantly hit his shoulder while negotiating tight passageways aboard submarines.  On his application for service connection received in March 2009, he stated that the condition started in June 1985, that he was treated by Dr. T. G., and that VA should review his service medical records for evidence in support of his claim.  However, in a later statement, he reported that he was not treated for any left shoulder problems in service, due to fear of reprisals from the Navy.  In January 2010, he stated that he received continuous care for a left shoulder disability from private physicians.  Finally, his representative notes findings of right shoulder pain in a December 1994 VA examination report and suggests that there may have been confusion in regards to which shoulder had pain.  

The Board has carefully considered the Veteran's contentions but finds that the preponderance of the evidence is against the claim.  

The service medical records do not include complaints or treatment for any left shoulder disability.  The service medical records also show treatment for several other conditions.  That fact tends to reduce the weight afforded to the Veteran's allegation that he did not report a left shoulder medical condition for fear of reprisal.  The service records document service aboard submarines.  Thus, his allegation that he was in tight quarters is consistent with the circumstances of his service.  However, the fact that he served on a submarine does not necessarily predispose one to injury.

Similarly, in the first year following service, there is no evidence of a left shoulder disability, or any x-ray evidence of left shoulder arthritis.  38 C.F.R. § 3.307 (2011).  Rather, in July 1994, the Veteran filed claims seeking service connection for several disabilities.  While he claimed a right shoulder disability, no mention was made of any left shoulder disability.  The fact that he failed to reference any left shoulder condition is a factor the Board has considered in considering this claim.  More significantly, upon VA examination in December 1994, the examiner recorded the Veteran's complaints of a right shoulder disability, claimed as due to an injury while decommissioning a ship.  Objective evidence of right shoulder pain was noted.  There is no reason to believe, however, that the examiner mistakenly referenced the wrong shoulder because the Veteran had claimed service connection for a right shoulder disability.

Moreover, while the Veteran claimed continuous private treatment for a left shoulder disability with Dr. T. G.; records from Dr. T. G. do not show any treatment until July 2006.  Additionally, they do not show treatment for any left shoulder condition until March 2008, at which time the Veteran reported pain in several joints including the shoulders.  It is not until February 2009 that the Veteran reported chronic left shoulder pain.  

VA treatment records begin in May 2009.  Those records indicate that he was reporting to VA to establish care.  Significantly, they reference a prior surgical repair on the left shoulder.  A date of surgery is not included.  Rather, it only contains the Veteran report that they "cleaned out a bunch of stuff and reattached [the] bicep muscle."  

In the Veteran's Notice of Disagreement with the July 2009 RO decision, he reported that he had surgery on the shoulder and provided releases to obtain private treatment records from January 2002 to present from Thousand Oaks Imaging Center and Midwest Orthopedic Institute.  Those private treatment records were obtained but they do not include evidence relating any current left shoulder disability to the Veteran's active service.  To the contrary, the records from Thousand Oaks Imaging Center include a March 2009 MRI test which showed a tear of the anterior supraspinatus tendon.  A single record supplied by Midwest Orthopedic Institute only showed treatment for low back pain radiating to the right hip.  In sum, the private records do not show continuity of treatment for a left shoulder disability since service or include other competent medical evidence relating a current left shoulder disability to service.  

Finally, VA medical records from May 2009 to August 2011 are of record but they too do not support the claim.  They reference the surgery to the left shoulder as occurring in April 2009.  The surgery pre-dates the Veteran's VA treatment.  They also reveal current complaints of left shoulder pain.  Significantly, they do not include evidence showing continuity of left shoulder symptoms since service discharge or evidence linking any current left shoulder disability to active military service.  

In deciding this claim, the Board finds it significant that the claimed private treatment does not date back as far as alleged by the Veteran.  The Veteran claimed private treatment since 1985, but the supplied private treatment records do not show treatment until 2006.  That fact affects the Veteran's credibility.  In addition, the records clearly reference a surgical procedure on the left shoulder but, despite repeated request by VA, the Veteran has not identified any further medical evidence in support of his claim.  The Veteran is advised he also has a duty to assist and cooperate with VA in developing evidence.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60 (1993).

The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the preponderance of the evidence is against the claim.  The preponderance of the competent and probative evidence of record indicates that the Veteran does not have a left shoulder disability that is etiologically related to his active military service.  The benefit sought on appeal is accordingly denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a left shoulder disability is denied.  


REMAND

The Board finds that additional development is warranted prior to the adjudication of the claim of service connection for a low back disability.  The Veteran was afforded a VA examination in connection with the claim in November 2011.  The examination found evidence of a current low back disability, diagnosed as lumbar strain.  The examiner concluded that there was no clear and convincing evidence of a low back disability that pre-existed the Veteran's active service.  The standard of clear and convincing evidence cited by the examiner is the wrong legal standard for determining whether a disability pre-existed military service.  38 C.F.R. § 3.306 (2011).  Nevertheless, the Board finds that clear and unmistakable error does not show that the Veteran did entered service with a pre-existing low back disability.  Therefore, that error is a harmless one.  

However, when offering an opinion as to the etiology of the current low back disability, the examiner did not consider the December 1994 VA examination results.  Those results, obtained within a year of the Veteran's discharge from military service, revealed subjective and objective findings of chronic low back pain.  

A medical opinion is adequate where it is based upon consideration of the veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994)).  

Here, the failure to consider the full history of the disability renders the current opinion inadequate.  Therefore, a supplemental VA opinion is required prior to the adjudication of the claim.  

Accordingly, this matter is REMANDED for the following action:

1.  Obtain the Veteran's current VA outpatient treatment records for his low back disability from August 2011 to present.  

2.  Then, schedule the Veteran for a VA orthopedic examination.  The examiner should provide a complete rationale for the opinions expressed.  Following a review of the Veteran's claims folder, to specifically include review of the December 1994 VA examination findings, and after conducting a physical examination and performing any necessary tests, the examiner should offer an opinion as to the following:

a)  Diagnose all current low back disabilities. 

b)  It is at least as likely as not (50 percent probability or better) that any currently diagnosed low back disability is due to an injury sustained during active duty service or otherwise related to active duty service?  

c)  Is there evidence of continuity of symptomatology of a low back disability since discharge from military service?  If so, what is that evidence?  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


